 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN JOSEPH SIMMONS, JR.,                             1:19-cv-00114-JLT (HC)
12                        Petitioner,
                                                              ORDER TRANSFERRING CASE TO THE
13            v.                                              UNITED STATES DISTRICT COURT FOR
                                                              THE CENTRAL DISTRICT OF CALIFORNIA
14    STATE OF CALIFORNIA, et al.,
15                        Respondents.
16

17           Petitioner, a state prisoner proceeding pro se, has filed a habeas corpus action pursuant to

18   28 U.S.C. ' 2254.

19           The federal venue statute requires that a civil action, other than one based on diversity

20   jurisdiction, be brought only in A(1) a judicial district where any defendant resides, if all defendants

21   reside in the same state, (2) a judicial district in which a substantial part of the events or omissions

22   giving rise to the claim occurred, or a substantial part of the property that is the subject of the action

23   is situated, or (3) a judicial district in which any defendant may be found, if there is no district in

24   which the action may otherwise be brought.@ 28 U.S.C. ' 1391(b).

25           In this case, the petitioner is challenging a conviction from Los Angeles County, which is

26   in the Central District of California. Therefore, the petition should have been filed in the United

27   States District Court for the Central District of California. In the interest of justice, a federal court

28   may transfer a case filed in the wrong district to the correct district. See 28 U.S.C. ' 1406(a);
                                                          1
 1   Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 2          Accordingly, the Court ORDERS that this matter is transferred to the United States District

 3   Court for the Central District of California.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     January 31, 2019                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
